DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to the application received on 5/1/20.  Claims 1-11 are pending in the application.  
Claims 2-9 are rejected under 35 U.S.C. 112.
Claim(s) 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumashio (US 2010/0057770).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-9 refer to “the registered document”, “the selected document”, and “the document.”  It appears that these are the same document, however, further consistency in the claims is required for proper claim interpretation.

Claim Interpretation
Claims 1-11 include language that is directed towards contingent limitations.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.  See MPEP 2111.04.  Each claim herein includes this type of language, however, applicable art has been applied.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumashio (US 2010/0057770).

With respect to claim 1, Kumashio teaches an information processing apparatus comprising: 
a memory having stored a folder that is set to perform an operation related to a document if the document is registered in the folder and a log of documents registered in the folder (Kumashio, pa 0032, The file management apparatus 100 further includes a cache memory 104 to provide the high speed data access for the CPU 102, and a system memory 106 & pa 0052, FIG. 3 illustrates a display screen 300, which displays a plurality of folders and a plurality of data files to be managed by the file management apparatus 100. … The left section displays thereon a plurality of folders 310 stored in the hard disk device 120. The right section displays thereon a list of data files 320, such as the document data, to be registered in one of the folders 310.); and 
one or more processors configured to, if the document is selected, perform control to display the log (Kumashio, pa 0032, The file management apparatus 100 includes a central processing unit (CPU) 102 & pa 0052, FIG. 3 illustrates a display screen 300, which displays a plurality of folders and a plurality of data files to be 

With respect to claim 2, Kumashio teaches the information processing apparatus according to Claim 1, wherein the displayed log includes information on the folder having the registered document, and wherein the processor is configured to, if an operation to move and register the selected document in a folder in the displayed log is performed, register the selected document in the folder  (Kumashio, pa 0052, FIG. 3 illustrates a display screen 300, which displays a plurality of folders and a plurality of data files to be managed by the file management apparatus 100. … The left section displays thereon a plurality of folders 310 stored in the hard disk device 120. The right section displays thereon a list of data files 320, such as the document data, to be registered in one of the folders 310.).

With respect to claim 3, Kumashio teaches the information processing apparatus according to Claim 2, wherein the log includes a word extracted from the registered document (Kumashio, Fig. 3, log includes file name, size, and date, pa 0009, The controller device extracts classification information from the data file, which includes a plurality of bibliographic items relating to the contents of the data file. The controller device specifies a registration folder to which the data file is to be registered by specifying, layer by layer, the plurality of folders using the plurality of bibliographic items 

With respect to claim 4, Kumashio teaches the information processing apparatus according to Claim 2, wherein the processor is configured to, if an operation to move the document or an operation to superimpose the document is performed and a type of the selected document is similar to a type of a document registered in a folder serving as a destination, register the document in the folder (Kumashio, Fig. 10, step s1002 & pa 0067, At S1002, the data management module 208 analyzes the detected data file, extracts the classification information from the data file, and refers to the bibliographic 

With respect to claim 5, Kumashio teaches the information processing apparatus according to Claim 2, wherein the processor is configured to, if an operation to move the document or an operation to superimpose the document is performed and a type of the selected document is not similar to a type of a document registered in a folder serving as a destination, display a warning against registering the document in the folder (Kumashio, pa 0064, When the upper layer, which is located above the current layer that has been set with the name, has not been set with any name such that the message "None" is displayed).

With respect to claims 6-9, the limitations are essentially the same as claims 1 and 3-5 and are thus rejected for the same reasons.

With respect to claims 10 and 11, the limitations are essentially the same as claim 1, in the form of a non-transitory computer readable medium, and are thus rejected for the same reasons.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Drory et al. (US 2009/0248615) is related to folder recommendation in a file operation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566. The examiner can normally be reached M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/BRITTANY N ALLEN/           Primary Examiner, Art Unit 2169